Exhibit 10.2

 

TRIUMPH GROUP, INC.

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

Effective January 1, 2017

 

ARTICLE I
PURPOSE

 

The purpose of this Triumph Group, Inc. Directors’ Deferred Compensation Plan
(the “Plan”) is to attract and retain qualified individuals to serve as
Directors of the Company and to relate Directors’ interests more closely to the
Company’s performance and its stockholders’ interests. The Plan is designed to
permit Participants to defer a portion of their Annual Fees and Restricted Stock
Units granted under the Triumph Group, Inc. 2016 Directors’ Equity Compensation
Plan, until a Change in Control of the Company, the termination of the Plan, a
date specified by a Participant, the occurrence of an Unforeseeable Emergency,
or a Participant’s death, Disability or Separation from Service.

 

ARTICLE II
DEFINITIONS

 

For purposes of this Plan, the following terms shall have the following
meanings:

 

2.1                               “Accounts” means, collectively, a
Participant’s Cash Deferred Account and Stock Deferred Account under the Plan. 
Each Account shall be maintained solely as a bookkeeping entry by the Company to
evidence an unfunded obligation of the Company.

 

2.2                               “Annual Fee” means the aggregate annual cash
fee to which a Participant is entitled under the Company’s non-employee director
compensation policy, as it may be amended from time to time, including, without
limitation, any fees paid for committee chair, lead director or non-executive
Chairman service.

 

2.3                               “Beneficiary” means any person, estate, trust,
or organization entitled to receive any payment under the Plan upon the death of
a Participant pursuant to Section 6.3.

 

2.4                               “Board of Directors” means the Board of
Directors of the Company.

 

2.5                               “Cash Deferred Account” means an account
established and maintained by the Company in its books and records to reflect
the interest of a Participant in the Plan resulting from a Participant’s
deferred Annual Fees, denominated in cash, for the benefit of the Participant,
as adjusted for interest in accordance with Section 5.2, and any other credits
or charges.

 

2.6                               “Change in Control” means a change in
ownership or control of the Company consummated through one of the following:

 

(a)                                 One Person, or more than one Person acting
as a group as determined under Treasury Regulation Section 1.409A-3(i)(5)(v)(B),
acquires ownership of stock of the Company

 

--------------------------------------------------------------------------------


 

that, together with stock previously held by the acquirer, constitutes more than
fifty percent of the total fair market value or total voting power of the
Company’s stock.  If one Person, or more than one Person acting as a group, is
considered to own more than fifty percent of the total fair market value or
total voting power of the Company’s stock, the acquisition of additional stock
by the same Person or Persons acting as a group does not cause a change in
ownership.  An increase in the percentage of stock owned by one Person, or
Persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property, will be treated as an acquisition
of stock;

 

(b)                                 One Person, or more than one Person acting
as a group as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B) and (i)(5)(vi)(D), acquires or has acquired during
the twelve months ending on the date of the most recent acquisition, ownership
of stock of the Company that, together with stock previously held by the
acquirer, possesses thirty-five percent or more of the total voting power of the
Company’s stock.  If one Person, or more than one Person acting as a group, is
considered to own more than thirty percent of the total voting power of the
Company’s stock, the acquisition of additional stock by the same Person or
Persons acting as a group does not cause a change in effective control.  An
increase in the percentage of stock owned by one Person, or Persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property, will be treated as an acquisition of stock;

 

(c)                                  A majority of the members of the Board is
replaced during a twelve month period by directors whose appointment or election
was not endorsed by a majority of the members of the Board before the date of
appointment or election; or

 

(d)                                 One Person, or more than one Person acting
as a group as determined under Treasury Regulation
Section 1.409A-3(i)(5)(v)(B) and (i)(5)(vii)(C), acquires or has acquired during
the twelve month period ending on the date of the most recent acquisition,
assets from the Company that have a total gross fair market value equal to at
least forty percent of the total gross fair market value of the Company’s assets
immediately before the acquisition or acquisitions.  Gross fair market value
means the fair market value of the Company’s assets, or the fair market value of
the assets being disposed of, without regard to any liabilities associates with
those assets.  Notwithstanding the prior provisions of this Section 2.6(d),
acquisitions of the Company’s assets by the following Persons will not be
treated as a change in the ownership of the assets: (A) a shareholder of the
Company immediately before the acquisition in exchange for or with respect to
the Company’s stock; (B) a Person of which the Company owns stock with fifty
percent or more of the total fair market value or total voting power of that
Person’s stock; (C) a Person, or more than one Person acting as a group, that
owns fifty percent or more of the total fair market value or voting power of
which is owned by a Person or more than one Person acting as a group set forth
in clause (C).  Except as otherwise provided in the prior provisions of this
Section 2.6(d), a Person’s status will be determined immediately after the asset
transfer.

 

2.7                               “Code” means the Internal Revenue Code of
1986, as amended, including any successor statute.

 

2.8                               “Common Stock” means the Common Stock, par
value $0.001 per share, of the Company.

 

2

--------------------------------------------------------------------------------


 

2.9                               “Company” means Triumph Group, Inc., a
Delaware corporation, and any of its successors.

 

2.10                        “Committee” means the Nominating and Corporate
Governance Committee of the Board of Directors.

 

2.11                        “Deferral Election” means the Participant’s written
election to defer a portion of his or her Annual Fees and/or Restricted Stock
Units pursuant to Section 4.3 and consistent with such form of deferral election
as is specified by the Committee.

 

2.12                        “Deferred Stock Units” means Deferred Stock Units
representing shares of Common Stock to be paid under the Equity Compensation
Plan when a Participant makes a Deferral Election hereunder to defer payment of
all or a portion of his or her Annual Fee in a Stock Deferred Account.

 

2.13                        “Director” means each member of the Company’s Board
of Directors that is not an employee of the Company or a subsidiary or Affiliate
of the Company.

 

2.14                        “Disability” or “Disabled” means a Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

2.15                        “Dividend Equivalent” means an amount equal to the
cash dividends paid by the Company with respect to each share of Common Stock;
such Dividend Equivalents shall be credited with respect to each Deferred Stock
Unit or share of Common Stock underlying a vested Restricted Stock Unit credited
to a Participant’s Stock Deferred Account.

 

2.16                        “Effective Date” means January 1, 2017.

 

2.17                        “Enrollment Date” means the Participation Date,
January 1 of each Plan Year and such other dates as may be determined from time
to time by the Committee.

 

2.18                        “Equity Compensation Plan” means the Triumph
Group, Inc. 2016 Directors’ Equity Compensation Plan, as it may be amended from
time to time, and any successor plan.

 

2.19                        “Fair Market Value” for purposes of the Plan, unless
otherwise required by any applicable provision of the Code or any regulations
issued thereunder, means, as of any date, the previous regular trading day’s
closing price of actual sales of shares of Common Stock on the principal
national securities exchange on which the Common Stock is listed, or if not
listed, as reported on any over-the-counter market or other alternative trading
system on such date, or if such Common Stock was not listed or reported on such
date, the fair market value as determined under regulations under Section 409A
of the Code.

 

2.20                        “Participant” means each Director who is eligible to
receive benefits under the Plan.

 

3

--------------------------------------------------------------------------------


 

2.21                        “Participation Date” means the date prior to
January 1 of the immediately following Plan Year that may be designated by the
Committee and as of which the Participant shall first be eligible to make a
Deferral Election under the Plan for such Plan Year.

 

2.22                        “Plan” means this Triumph Group, Inc. Directors’
Deferred Compensation Plan, as it may be amended from time to time.

 

2.23                        “Plan Year” means the twelve (12) month period
commencing January 1st and ending on December 31st next following.

 

2.24                        “Restricted Stock Units” means the awards made to
Participants under Article IX of the Equity Compensation Plan where each unit
represents the underlying right to acquire one share of Common Stock, subject to
the terms and conditions of the Equity Compensation Plan, including the vesting
requirement.

 

2.25                        “Separation from Service” means a Participant’s
separation from service as a Director under Code Section 409A and the
regulations issued thereunder, other than for death or Disability.

 

2.26                        “Specified Payment Date” means a specified date or a
fixed schedule (in either case, not to exceed five (5) years following the
earliest of the Participant’s Separation from Service, death or Disability)
that, in each case, is nondiscretionary and objectively determinable at the time
a Participant makes his or her Deferral Election.  In the event that a
Participant selects a Specified Payment Date that is later than five years
following the earliest of his or her Separation from Service, death or
Disability, such Specified Payment Date shall automatically be adjusted to be
five years following the earliest of the Participant’s Separation from Service,
death or Disability.

 

2.27                        “Stock Deferred Account” means the account
maintained on the books of the Company for a Participant for the purpose of
accounting for the Deferred Stock Units and shares of Common Stock underlying
vested Restricted Stock Units elected to be placed in such Account.

 

2.28                        “Subsequent Change” has the meaning set forth in
Section 4.5.

 

2.29                        “Trust” has the meaning set forth in Section 5.1.

 

2.30                        “Trustee” has the meaning set forth in Section 5.1.

 

2.31                        “Unforeseeable Emergency” means (a) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant or the Participant’s spouse, Beneficiary or dependent (as
defined in Code Section 152(a)), (b) loss of the Participant’s property due to
casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, each as
determined to exist by the Committee, in its sole and absolute discretion as
defined by Code Section 409A and the regulations issued thereunder.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III
ELIGIBILITY

 

3.1                               Eligibility Requirements. All non-employee
director serving on the Company’s Board are eligible to participate in this
Plan.

 

3.2                               Ineligible Participant. If the Committee
determines that a Participant is no longer eligible to participate in the Plan,
the Participant’s Deferral Election shall terminate as of the end of the Plan
Year to which it relates, and he or she shall defer no further Annual Fees or
Restricted Stock Units under the Plan until it is again determined that he or
she is eligible to participate. The Accounts of such a Participant shall
continue to be adjusted pursuant to the provisions of Article V until the
Accounts are distributed under Article VI.

 

ARTICLE IV
DEFERRAL ELECTIONS

 

4.1                               Opportunity to Defer. A Participant may elect
to defer payment of all or a portion of the Annual Fee otherwise payable to him
or her for services to be rendered after his or her Participation Date (subject
to such limits and restrictions as to any dollar amount or percentage as may be
established from time to time by the Committee), such amount to be credited to
his or her Cash Deferred Account and/or Stock Deferred Account under the Plan,
as designated by the Participant, subject to any adjustments made pursuant to
Article V.  In addition, a Participant may elect to defer the receipt of shares
of Common Stock payable to the Participant with respect to Restricted Stock
Units granted under the Equity Compensation Plan (subject to any limits and
restrictions that may be established from time to time by the Committee), such
amount to be credited to his or her Stock Deferred Account under the Plan,
subject to any adjustments made pursuant to Article V.

 

4.2                               Accounts.

 

(a)                                 Cash Deferred Account. A Cash Deferred
Account shall be established for each Participant by the Company as of the
effective date of such Participant’s first Deferral Election of all or a portion
of his or her Annual Fee into a Cash Deferred Account.

 

(b)                                 Stock Deferred Account. A Stock Deferred
Account shall be established for each Participant by the Company as of the
effective date of such Participant’s first Deferral Election of all or a portion
of Restricted Stock Units granted under the Equity Compensation Plan or the
Participant’s first Deferral Election of all or a portion his or her Annual Fee
into a Stock Deferred Account.  In the case of Restricted Stock Units, upon
vesting of the award under the Equity Compensation Plan, the shares of Common
Stock underlying such Restricted Stock Units shall be deemed included in the
Deferred Stock Account as of the vesting date.  In the case of an Annual Fee
deferral, the amount of Annual Fees deferred shall be converted into an
equivalent number of Deferred Stock Units granted under the Equity Compensation
Plan by dividing the deferred Annual Fee by Fair Market Value per Share on the
date on which the deferred Annual Fee would otherwise be paid. Such Deferred
Stock Units shall be maintained in the Stock Deferred Account in accordance with
the applicable Deferral Election.  The form of Deferred Stock Unit Certificate
documenting such Deferred Stock Units is attached as Exhibit A.

 

5

--------------------------------------------------------------------------------


 

4.3                               Timing and Content of Elections.

 

(a)                                 Timing.

 

(i)                                     New Participants.  The initial Deferral
Election of a new Participant with respect to an Annual Fee and Restricted Stock
Units shall be made by written notice signed by the Participant and delivered to
the Company not later than thirty (30) days after the Participant first becomes
eligible to participate in the Plan or any other plan maintained by the Company
that provides for the deferral of the Participant’s fees or
compensation; provided, however, such initial Deferral Election shall not apply
to any portion of his or her Annual Fee earned or Restricted Stock Units granted
for service prior to the date such Deferral Election form is filed with the
Company.

 

(ii)                                  Existing Participants.  Except as provided
in Section 4.3(a)(i), each Participant may make a Deferral Election by written
notice signed by the Participant and delivered to the Company not later than the
last day of the month prior to the next succeeding Plan Year and shall be
effective on the first day of such succeeding Plan Year with respect to the
Annual Fee to be earned and Restricted Stock Units to be granted with respect to
such subsequent Plan Year.

 

(iii)                               Irrevocable.  A Deferral Election with
respect to the deferral of future Annual Fees and Restricted Stock Units shall
be an irrevocable election for each Plan Year (and shall become irrevocable
immediately prior to the Enrollment Date to which such Deferral Election
relates) unless otherwise modified or revoked during the Plan Year as provided
in Section 4.4 herein. The termination of participation in the Plan shall not
affect amounts (or any interest or Dividend Equivalents added thereto)
previously deferred by a Participant under the Plan.

 

(iv)                              Deferral Elections Not Evergreen.  Any
Deferral Election shall apply only to the Plan Year to which it relates and
shall not apply to subsequent Plan Years.  A Participant may make a Deferral
Election for each Plan Year for which he or she is eligible to participate in
the Plan.

 

(b)                                 Content.

 

(i)                                     A Deferral Election made pursuant to
this Section 4.3 shall be made in writing on a form prescribed by the Company
and the Deferral Election shall provide:

 

(A)                               that the Participant wishes to make an
election to defer the receipt of all or a portion of his or her Annual Fee
and/or Restricted Stock Units;

 

(B)                               the whole percentage or dollar amount of such
Annual Fee and/or Restricted Stock Units to be deferred;

 

(C)                               in the case of an Annual Fee deferral, whether
the deferral will be made to the Participant’s Cash Deferred Account or his or
her Stock Deferred Account;

 

6

--------------------------------------------------------------------------------


 

(D)                               the form of payment of the Participant’s
Accounts with respect to the Annual Fee and/or Restricted Stock Units deferred
under such Deferral Election in the event of the Participant’s death,
Disability, Separation from Service or Specified Payment Date, which optional
forms shall be (1) a lump sum payment, or (2) monthly, quarterly or annual
installment payments over a period not to exceed five (5) years (provided that
any such installments shall not extend beyond five years following the earliest
of the Participant’s Separation from Service, death or Disability); and

 

(E)                                the Specified Payment Date, if any, on which
the Participant shall receive or begin to receive the distributions of his or
her Accounts with respect to the Annual Fee and/or Deferred Stock Units and/or
shares of Common Stock underlying vested Restricted Stock Units under such
Deferral Election.  In no event can a Specified Payment Date be later than five
(5) years following the earliest of the Participant’s Separation from Service,
death or Disability.

 

(ii)                                  In the event that the Participant fails to
designate a Specified Payment Date, the Participant’s Accounts shall be
distributed during the Plan Year following the Plan Year in which the earliest
of the Participant’s death, Disability or Separation from Service occurs,
subject to Article VI.  In the event that the Participant fails to designate a
form of payment, the Participant’s Accounts shall be distributed as a single
lump sum.

 

4.4                               Suspension of Deferral Election.
Notwithstanding the provisions of Section 4.3, the Committee, in its sole
discretion upon written application by a Participant, may authorize the
suspension of a Participant’s Deferral Election in the event of an Unforeseeable
Emergency. Any suspension authorized by the Committee shall become effective as
soon as practicable after the Committee’s receipt of a suspension application,
but no later than thirty (30) days after the receipt of such suspension
application. Such suspension shall be effective for the remainder of the Plan
Year and shall be deemed an annual election for each succeeding Plan Year unless
a subsequent Deferral Election is filed with the Company pursuant to
Section 4.3.

 

4.5                               Change in Form of Distribution and Specified
Payment Date. If approved by the Committee, a Participant may amend a prior
Deferral Election on a form prescribed by the Committee in order to change the
form of the distribution of his or her Accounts and/or any Specified Payment
Date (in each case, a “Subsequent Change”). A Subsequent Change shall be given
effect by the Committee only if the election to change the form of payment or
the Specified Payment Date (i) does not take effect until at least twelve
(12) months after the date on which the election is made and (ii) is made at
least twelve (12) months prior to the date a lump sum is scheduled to be paid
or, in the case of installment payments, twelve (12) months prior to the date
the first payment is scheduled to be paid. Notwithstanding anything herein to
the contrary, any payment with respect to which a Participant makes a Subsequent
Change shall not be made before the fifth (5th) anniversary of the date on which
the payment would have been made had the Participant not made the Subsequent
Change.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V
INTEREST ADJUSTMENTS; DIVIDEND EQUIVALENTS

 

5.1                               Rabbi Trust. A rabbi trust (the “Trust”) may
be established in connection with the Plan to hold the Accounts. The Trust will
be irrevocable and will terminate on the earlier to occur of (i) all funds
having been distributed from the Trust, or (ii) the date all obligations under
the Plan have been satisfied. The Trust will provide that the assets of the
Trust will be distributed only to or for the benefit of the Participants or
their beneficiaries unless the insolvency provisions of the Trust apply. The
Company will appoint a trustee for the Trust (the “Trustee”) and will enter into
a trust agreement, in form and substance acceptable to the Company, with the
Trustee. The Committee shall select the initial trustee.

 

5.2                               Interest Income for Cash Deferred Accounts. On
the last day of each Plan Year and immediately prior to the payment of any
benefits, each Cash Deferred Account shall be adjusted for interest at the
annual rate applied to the Company’s money market accounts since the preceding
interest crediting date under this Section 5.2.

 

5.3                               Stock Deferred Accounts.  A Participant may
elect in his or her Deferral Election to convert a portion of his or her Annual
Fee that he or she elects to defer during the applicable Plan Year pursuant to
Section 4.3 into Deferred Stock Units in a Stock Deferred Account.  In such
case, the number of Deferred Stock Units that shall be credited to the
Participant’s Stock Deferred Account shall be equal to the portion of his or her
Annual Fee that he or she elects to defer pursuant to this Section 5.3 divided
by the Fair Market Value per Share on the date on which the Annual Fee, or
portion thereof, would be paid.  The cash value of any fractional share shall be
placed into the Cash Deferred Account.  Such Deferred Stock Units shall be
credited to the Participant’s Stock Deferred Account on such date. The share of
Common Stock underlying each Restricted Stock Unit deferred shall also be placed
in the Stock Deferred Account as of the vesting date of the Restricted Stock
Unit.  Each Deferred Stock Unit and vested Restricted Stock Unit shall be the
right to acquire one share of Common Stock.

 

5.4                               Dividend Equivalents. The Company will credit
a Participant with Dividend Equivalents with respect to each Deferred Stock Unit
or shares underlying vested Restricted Stock Units credited to his or her Stock
Deferred Account.  Dividend Equivalents, if any, shall be accrued and paid in
cash to a Participant upon the distribution of his or her Stock Deferred
Account. The cash value of the Dividend Equivalents shall not be credited to the
Participant’s Cash Deferred Account.

 

5.5                               Participant Reports. At the end of each Plan
Year (or on a more frequent basis as determined by the Committee), a report
shall be issued to each Participant who has an Account, and such report will set
forth the value of each such Account and, in the case of a Stock Deferred
Account, the number of shares of Common Stock underlying Deferred Stock Units
and vested Restricted Stock Units credited to such Stock Deferred Account.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI
DISTRIBUTION OF ACCOUNTS

 

6.1                               Distribution upon a Specified Payment Date. If
a Participant’s Deferral Election provides for distributions based on the
occurrence of a Specified Payment Date, upon such Specified Payment Date, the
Account(s) attributable to such Deferral Election shall be distributed to the
Participant in a lump sum or in equal monthly, quarterly or annual installments
not to exceed a five (5) year period as specified on the Participant’s Deferral
Election form. In the event that the value of a Participant’s Accounts under the
Plan at the time a series of installment payments is to commence is ten thousand
dollars ($10,000) or less, the Cash Deferred Account and Stock Deferred Account
shall be distributed in cash or in shares of Common Stock, as applicable, in a
lump sum notwithstanding the Participant’s election to have his or her Cash
Deferred Account and/or Stock Deferred Account distributed in installments under
the Plan. The Cash Deferred Accounts and/or the shares of Common Stock
underlying Deferred Stock Units or vested Restricted Stock Units in the Stock
Deferred Account shall be valued on the date a distribution is processed. All
payments and deliveries due under this Section 6.1 shall be made or shall
commence as soon as reasonably feasible following the Participant’s Specified
Payment Date, but in no event later than thirty (30) days following the
Specified Payment Date; provided that, if such thirty (30) day period ends in
the Plan Year following the Plan Year in which the Specified Payment Date
occurs, the Participant shall not have the right to designate the Plan Year of
payment.

 

6.2                               Distribution upon Separation From Service.

 

If a Participant’s Deferral Election provides for a distribution based on his or
her Separation from Service, upon such Separation from Service, the
Account(s) attributable to such Deferral Election shall be distributed to the
Participant in a lump sum or in equal monthly, quarterly or annual installments
not to exceed a five (5) year period as specified on the Participant’s Deferral
Election form. In the event that the value of a Participant’s Accounts under the
Plan, at the time a series of installment payments is to commence, is ten
thousand dollars ($10,000) or less, the Cash Deferred Account and Stock Deferred
Account shall be distributed, in cash or in shares of Common Stock, as
applicable, in a lump sum notwithstanding the Participant’s election to have his
or her Cash Deferred Account and/or Stock Deferred Account distributed in
installments under the Plan. The Cash Deferred Account and/or the shares of
Common Stock underlying Deferred Stock Units or vested Restricted Stock Units in
the Stock Deferred Account shall be valued on the date a distribution is
processed. All payments and deliveries due under this Section 6.2 shall be made
or shall commence during the Plan Year following the Plan Year in which the
Separation from Service occurs.

 

6.3                               Distribution upon Death.

 

(a)                                 Generally. Upon the death of a Participant
prior to the payment of his or her Accounts, the balance of his or her Accounts
shall be paid to the Participant’s Beneficiary in a lump sum or in equal
monthly, quarterly or annual installments not to exceed a five (5) year period
as specified on the Participant’s Deferral Election form.  In the event that the
value of a Participant’s Accounts under the Plan, at the time a series of
installment payments is to commence, is ten thousand dollars ($10,000) or less,
the Cash Deferred Account and Stock

 

9

--------------------------------------------------------------------------------


 

Deferred Account shall be distributed, in cash or in shares of Common Stock, as
applicable, to the Participant’s Beneficiary in a lump sum notwithstanding the
Participant’s election to have his or her Cash Deferred Account and/or Stock
Deferred Account distributed in installments under the Plan. The Cash Deferred
Account and/or the shares of Common Stock underlying Deferred Stock Units or
vested Restricted Stock Units in the Stock Deferred Account shall be valued on
the date a distribution is processed. All payments and deliveries due under this
Section 6.3(a) shall be made or shall commence during the Plan Year following
the Plan Year in which the Participant’s death occurs. If a Participant who has
elected to have his or her Accounts distributed in installments under the terms
of the Plan dies subsequent to the commencement of such installment payments but
prior to the completion of such payments, the installments shall continue and
shall be paid to the Beneficiary as if the Participant had not died.

 

(b)                                 Beneficiary Designation. A Participant may
designate a Beneficiary or Beneficiaries, and a contingent Beneficiary or
Beneficiaries, to receive the undistributed portion of his or her Accounts if he
or she dies before distribution is completed. In the event a Beneficiary
designation is not on file or all designated Beneficiaries are deceased or
cannot be located, payment will be made to the Participant’s estate. The
Beneficiary designation may be changed by the Participant at any time without
the consent of the prior Beneficiary.

 

6.4                               Distribution upon Disability. Upon the
Disability of a Participant prior to the payment of his or her Accounts, the
balance of his or her Accounts shall be paid to the Participant in a lump sum or
in equal monthly, quarterly or annual installments not to exceed a five (5) year
period as specified on the Participant’s Deferral Election form. In the event
that the value of a Participant’s Accounts under the Plan, at the time a series
of installment payments is to commence, is ten thousand dollars ($10,000) or
less, the Cash Deferred Account and Stock Deferred Account shall be distributed
in cash or in shares of Common Stock, as applicable in a lump sum
notwithstanding the Participant’s election to have his or her Cash Deferred
Account and/or Stock Deferred Account distributed in installments under the
Plan. The Cash Deferred Account and/or the shares of Common Stock underlying
Deferred Stock Units or vested Restricted Stock Units in the Stock Deferred
Account shall be valued on the date a distribution is processed. All payments
and deliveries due under this Section 6.4 shall be made or shall commence during
the Plan Year following the Plan Year in which the Participant incurs a
Disability.

 

6.5                               Distribution upon an Unforeseeable Emergency.
A Participant may request a distribution of his or her Accounts due to an
Unforeseeable Emergency by submitting a written request to the Committee
accompanied by evidence to demonstrate that the circumstances being experienced
qualify as an Unforeseeable Emergency. The Committee shall have the authority to
require such evidence as it deems necessary to determine if a distribution is
warranted. If an application for a distribution due to an Unforeseeable
Emergency is approved, the distribution is limited to an amount sufficient to
meet the need resulting from the Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution. The allowed
distribution shall be payable in the form determined by the Committee as soon as
possible after approval of such distribution.

 

6.6                               Distribution upon Change in Control.
Notwithstanding any provision of this Plan to the contrary, upon a Change in
Control of the Company (a) a Participant shall be paid the cash balance of his
or her Cash Deferred Account in a lump sum within sixty (60) days following the

 

10

--------------------------------------------------------------------------------


 

date on which the Change in Control occurs; provided that, if such sixty (60)
day period ends in the taxable year following the year in which the Change in
Control occurs, the Participant shall not have the right to designate the year
of payment; and (b) any shares of Common Stock underlying any Deferred Stock
Units and any vested Restricted Stock Units in the Stock Deferred Account shall
be issued to the Participant immediately prior to the consummation of the Change
in Control.  Any Dividend Equivalents shall be paid in cash with the payment of
the Cash Deferred Account.

 

6.7                               Distribution in the Event of Taxation. If, for
any reason, it has been determined that the Plan fails to meet the requirements
of Code Section 409A and the regulations issued thereunder, and the failure is
not or cannot be corrected under an Internal Revenue Service correction program
for such failure, the Committee shall distribute to the Participant the portion
of the Participant’s Account(s) that is required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A.

 

6.8                               Medium of Distributions. Distributions made to
a Participant with respect to his or her Cash Deferred Account shall be paid in
cash. Distributions made to a Participant with respect to his or her Stock
Deferred Account shall be paid in shares of Common Stock; provided, however,
that the value of any fractional shares otherwise deliverable to the Participant
shall be paid in cash; provided, further, that any Dividend Equivalents accrued
with respect to the Deferred Stock Units or vested Restricted Stock Units
credited to the Participant’s Stock Deferred Account shall be paid in cash.

 

ARTICLE VII
ADMINISTRATION OF PLAN

 

7.1                               Powers of the Committee. The Committee shall
be responsible for the general administration of the Plan and for carrying out
the provisions hereof. The Committee shall have all powers that are necessary to
carry out the provisions of the Plan, including, with limitation, the powers to:

 

(a)                                 determine all questions relating to
eligibility for participation in the Plan and the amount in the Accounts of the
Participants and all questions pertaining to claims for benefits and procedures
for claims review;

 

(b)                                 resolve all other questions arising under
the Plan, including any questions of construction; and

 

(c)                                  take such further action that the Company
deems advisable in the administration of the Plan. The actions taken by the
Committee hereunder shall be final and binding upon all interested parties.

 

7.2                               Agents. The Committee may, from time to time,
employ other agents and delegate to them such administration duties as it deems
necessary, and may, from time to time, consult with counsel.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS PROVISIONS

 

8.1                               No Alienation. Neither the Participant, his
Beneficiary, nor his legal representative shall have any rights to commute,
sell, assign, transfer or otherwise convey the right to receive any payments
hereunder, which payments and the rights thereto are expressly declared to be
nonassignable and nontransferable. Any such attempt to assign or transfer the
right to payments of this Plan shall be void and have no effect.

 

8.2                               Unsecured General Creditor. The Plan shall at
all times be considered entirely unfunded and no provision shall at any time be
made with respect to segregating assets of any Participant for payment of any
amounts hereunder. The Plan constitutes a mere promise of the Company to make
payments to Participants in the future and Participants have rights only as
unsecured general creditors of the Company.

 

8.3                               Amendment and Termination. The Plan may be
amended, modified, or terminated by the Board of Directors in its sole
discretion at any time and from time to time; provided, however, that no such
amendment, modification, or termination shall impair any rights to benefits
under the Plan prior to such amendment, modification, or
termination; further, provided, that any termination of the Plan and any
distributions made in connection with such termination shall, in each case, be
made in accordance with the requirements of Code Section 409A and Treasury
Regulation Section 1.409A-3(j)(4)(ix).

 

8.4                               No Effect on Other Benefits. It is expressly
understood and agreed that the payments made in accordance with the Plan are in
addition to any other benefits or compensation to which a Participant may be
entitled or for which he or she may be eligible, whether funded or unfunded, by
reason of his or her employment by the Company.

 

8.5                               No Tax Representations. The Company makes no
representation with respect to the state, federal, financial, estate planning or
the securities implications of the Plan. Participants should consult with their
own tax, financial and legal advisors with respect to their participation in the
Plan.

 

8.6                               Governing Law; Jurisdiction. The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of laws to the extent
not pre-empted by federal law.

 

8.7                               Code Section 409A. All Accounts under the Plan
that are intended to be “deferred compensation” subject to Section 409A shall be
interpreted, administered and construed to comply with Section 409A, and all
Accounts under the Plan that are intended to be exempt from Section 409A shall
be interpreted, administered and construed to comply with and preserve such
exemption. The Committee shall have full authority to give effect to the intent
of the foregoing sentence. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the Plan
and a provision of any Account or Deferral Election form, the Plan shall govern.
Notwithstanding the foregoing, neither the Company nor any member of the Board
of Directors shall have any liability to any person in the event Code

 

12

--------------------------------------------------------------------------------


 

Section 409A applies to any Account in a manner that results in adverse tax
consequences for the Participant or any of his or her Beneficiaries or
transferees.

 

8.8                               Construction. The captions and numbers
preceding the sections of the Plan are included solely as a matter of
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of the Plan. Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular.

 

8.9                               Severability. In the event that any provision
of the Plan shall be declared illegal or invalid for any reason, said illegality
or invalidity shall not affect the remaining provisions of the Plan but shall be
fully severable, and the Plan shall be construed and enforced as if said illegal
or invalid provision had never been inserted herein.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRIUMPH GROUP, INC.

 

DIRECTORS’ DEFERRED COMPENSATION PLAN
2016 DIRECTORS’ EQUITY COMPENSATION PLAN
DEFERRED STOCK UNIT CERTIFICATE

 

This Certificate documents the election made by the identified Participant to
defer payment of all or a portion of the Participant’s annual cash fees for
fiscal      into a Stock Deferred Account maintained under the Triumph
Group, Inc. Directors’ Deferred Compensation Plan (as it may be amended from
time to time, the “Deferral Plan”).  The amount of Annual Fees deferred under
the Deferral Election are hereby converted into an equivalent number of Deferred
Stock Units granted under the Triumph Group, Inc. 2016 Directors’ Equity
Compensation Plan (as it may be amended from time to time, the “Plan”) by
dividing the deferred Annual Fee by the Fair Market Value per Share on the date
on which the deferred Annual Fee would otherwise be paid.  The cash value of any
fractional share will be added to the Participant’s Cash Deferred Account under
the Deferral Plan.  All capitalized terms used in this Certificate have the
meanings assigned in the Deferral Plan or the Plan, as the context requires.

 

Name and Address of Participant:

 

Number of Deferred Stock Units (collectively, the “Units”)
Awarded under the Deferral Election:

 

Grant Date:

 

Lapse of Forfeiture:

The right to receive the Shares underlying the Units will vest on the lapse of
forfeiture date that is the earliest of the Participant’s death, Disability,
Retirement or other departure from the Board, including any departure resulting
from a divestiture or a Change in Control, each as set forth in the Plan.

 

Additional Terms and Conditions:

 

1.                                      Each Unit represents the right to
receive one share of the Company’s common stock, $.001 par value per share
(collectively, the “Shares”) upon the payment date or dates set forth in the
Deferral Election following lapse of forfeiture.

 

2.                                      The Participant shall be entitled to
receive Dividend Equivalents equal to the cash dividends the Company would have
paid to such Participant had he or she been the holder of record of the Shares
underlying the Units as of the close of business on the record date for the
payment of the dividend.

 

3.                                      This Award is subject to the terms of
the Plan, the terms and conditions of which will govern this Award to the extent
not otherwise provided in this Certificate.  A copy of the Plan is being
delivered to the Participant with this Certificate. Notwithstanding the
foregoing, the payment of the Shares shall be subject to, and made in accordance
with, the Deferral Election and the Deferral Plan.

 

--------------------------------------------------------------------------------